DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claim 1 remains pending, and is rejected.


Response to Arguments
Applicant’s arguments file don 9/9/2022 with respect to the rejection under 35 U.S.C. 112(b) have been fully considered, and are persuasive. Applicant has accepted the Examiner’s interpretation and rewrite of the claims. To properly amend the claim, the claims must be rewritten with all changes, including the text of all pending and withdrawn claims, with the status of each claim in the claim listings, and markings to indicate the changes. Please refer to 37 CFR 1.121, which can be referenced in the MPEP 714(I)(C), for a detailed description of the requirements for proper claim amendments.

Applicant’s arguments filed on 9/9/2022 with respect to the rejection under 35 U.S.C. 102 have been fully considered, but are not persuasive.
Notably, Applicant argues that the patent application publications referenced in the previous Office Action are approximate try-on applications, while the instant claims are the exact-frame-fit which escalates the accuracy of the virtual online eyeglasses. Arguments are made that Mercer discloses a method of 3D construction for the head image depending on “ditto mesh”, and that Table II of study results in PTO-892 Reference U shows that the glasses fitting precision is only rated 4.14 out of 5.0 since the parameters for the try-on glasses fitting have been only estimated. Further arguments are made that Mercer discloses a coarse model, a mathematically generated model, and requiring about 10 photos to increase accuracy, which is not an exact model. Applicant also argues that the term FD (facial dimensions) are not used in the Mercer reference.
Examiner respectfully disagrees. The instant claims do not recite generating an exact model. There is no recitation of an exact model, or how an exact model is generated. The instant claims recite inputting of dimensions (PD and FD), and rendering/displaying an image of the customer face wearing a selection of glasses with a very high level of generality. There is no recitation of how an exact model is generated. Furthermore, the specification also discloses the invention at a very high level of generality, and does not disclose how the model is generated to be exact other than the fact that it uses the PD and FD. There are no disclosure or recitation of the accuracy of the model in either the specification or the claims. As such, the glass fitting precision in PTO-892 Reference U is not relevant in traversing the rejection, and is also not linked to the primary reference of Mercer, which does not explicitly disclose a rating of precision. Mercer discloses a coarse model, but discloses methods of increasing accuracy of the model, such as the requirement of at least 10 photos. Mercer also does disclose FD, while the term facial dimensions is not explicitly disclosed, Mercer discloses the face width and temple among other distances on the user’s face, as can be seen in Mercer paragraph [0058-0060] and Figure 10. Applicant’s specification only defines the FD as the distance from the left temple to the right temple, with no further detail. As such, Mercer discloses the FD.
In view of the above, the rejection under 35 U.S.C. 102 has been maintained below.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mercer (US 20210264684 A1).

Regarding Claim 1: Mercer discloses a method comprising:
input customer pupillary distance (PD) and facial dimension (FD); Mercer discloses inputting images that determine the pupillary distance, face width, nose bridge width, and other distances on the user’s face (Mercer: [0055]; see also: [0048]; [0050-0052]).
render an image of the customer face wearing a selection of glasses with the size of the glasses and the PD and FD of the customer; Mercer discloses creating a 3D model of the user’s face and receiving a user selection of a glasses frame to provide an accurate representation of how the glasses will look on the user’s head (Mercer: [0058-0060]; see also: [0028]).
display the image on a customer computing device. Mercer discloses outputting the presentation of the image of the glasses on the user’s face on the user interface (Mercer: [0061]; see also: [0030]).





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625